t c memo united_states tax_court feliciano and debora ribera petitioners v commissioner of internal revenue respondent docket no filed date feliciano and debora ribera pro_se christian a speck for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure and dollar_figure for the and tax years respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining are whether petitioner1 properly deducted dollar_figure as alimony in and whether petitioner substantiated that he paid dollar_figure to his former wife in as her share of his royalty payments findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in tahoe valley california at the time the petition was filed in this case on date the superior court of california santa clara county entered judgment dissolving the marriage of petitioner feliciano m ribera a k a feliciano m rivera and his wife maria elena rivera maria in order to collect her spousal support maria garnished petitioner's wages during the divorce proceedings the state court found that petitioner attempted to and did in fact hide and dispose_of community assets due to petitioner's conduct the court ordered petitioner to pay maria's attorney's_fees in order to collect the awarded fees and costs maria's attorneys peters peters ellingson hereinafter peters et al garnished petitioner's wages subsequently peters et hereinafter all references to petitioner refer to feliciano ribera all dollar amounts are rounded to the nearest dollar al sought the forced sale of real_property owned by petitioner to satisfy the awarded attorney's_fees peters et al filed a declaration for issuance of writ of execution under the writ of execution the sheriff levied petitioner's interest_in_real_property in california peters et al subsequently filed an application to enforce the orders and judgment awarding maria attorney's_fees and costs pursuant to the levy and an order for sale of dwelling the sheriff's office sold petitioner's real_property and issued a check payable to peters et al in the amount of dollar_figure dated date the payments made pursuant to this garnishment and the forced sale of petitioner's property less the amount petitioner has conceded form the basis for the current dispute petitioner's marital dissolution judgment also required petitioner to pay maria one-half of his royalty payments received from books he had written opinion sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if any portion of the payments made by petitioner fails to meet any one of the four enumerated criteria that portion is not alimony and is thus not deductible by petitioner neither of the parties argues that the requirements of subparagraphs a b and c of sec_71 have not been satisfied their disagreement focuses on the provisions of subparagraph d respondent claims that the amount in issue was paid for petitioner's former wife's attorney's_fees and costs and the liability to make such payments would not have terminated upon petitioner's former wife's death respondent therefore argues that the requirements of subparagraph d are not satisfied and that the payments are accordingly not alimony petitioner argues that the payments in issue were alimony but offers no legal authority in support of his position based on various statements made at trial as well as petitioner's trial sec_71 provides b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner filed a one-page statement of facts and accompanying correspondence as his brief no legal authorities were presented nor did petitioner address the merits of his case memorandum petitioner apparently believes that the payments in question were alimony because they represent payments for arrearages in alimony or alternatively even if they represent payments for attorney's_fees they are still in the nature of spousal support and therefore deductible_alimony petitioner emphasizes that the order which garnished his wages to pay the attorney's_fees was titled earnings withholding order for support and therefore contends that the payments made to the attorneys were for support and are properly considered alimony it is well settled that the labels which the parties or a state court attach to payments are not conclusive 82_tc_128 rather the determination rests upon all of the surrounding facts and circumstances id petitioner bears the burden_of_proof rule a petitioner offered no evidence showing that the attorney's fee obligation would end at his former wife's death we found petitioner's statements that the payments were for arrearages in alimony and or spousal support not to be credible respondent's witness maria's divorce attorney was on the other hand credible in her explanation that the payments in issue were for attorney's_fees and costs awarded by the state court that would not have terminated upon maria's death there is sufficient evidence in the record based on all of the facts and circumstances that the payments in issue were for attorney's_fees and the liability to make such payments would not have terminated upon maria's death the payments do not therefore satisfy the requirement of sec_71 respondent's determination as to this issue is therefore sustained petitioner offered no evidence that he made the dollar_figure payment which he claimed as a deduction and as stated previously no legal argument of any type was made on brief petitioner bears the burden_of_proof rule a respondent's determination must be sustained as petitioner has failed to satisfy his burden_of_proof on this issue to reflect the foregoing decision will be entered under rule
